DETAILED ACTION
CLAIMS 1-4, 6-12, AND 16-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Allowable Subject Matter
Claim(s) 1-4, 6-12, and 16-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vladimir Raskin, Reg. No. 62,771 on June 10, 2021.

The application has been amended as follows: 
1.  (Currently Amended) An apparatus for communication, comprising: 
a processor;
a communication port including a first lane and a second lane;
a buffer to store data to be transmitted via the first or second lane;
a first power controller coupled to the processor, buffer, and communication port, wherein the first power controller includes a first counter, counter, provided to control, at a first time instance, the first lane to operate in a first power state selected from a first set of power states for the first lane, wherein when the data stored in the buffer falls below a first threshold, the first counter begins a first count, to control the first power amplifier to operate in the first power state; and
a second power controller coupled to the processor, buffer, and communication port, wherein the second power controller includes a second counter, counter, provided to control, at a second time instance, the second lane to operate in a second power state selected from a second set of power states for the second lane, wherein when the data stored in the buffer falls below a second threshold, the second counter begins a second count, to control the second power amplifier to operate in the second power state, wherein the first power state is different from the second power state, wherein when the data stored in the buffer falls below a third threshold, the first power controller operates the first PA to turn off the first lane to preclude data transmission through the first lane, wherein when the data stored in the buffer falls below a fourth threshold, the second power controller operates the second PA to turn off the second lane to preclude data transmission through the second lane. 

a processor, a communication port including a first lane and a second lane; a buffer to store data to be transmitted via the first or second lane; a first power controller coupled to the processor, buffer, and communication port, wherein the first power controller includes a first counter, counter; and a second power controller coupled to the processor, buffer, and communication port, wherein the second power controller includes a second counter, counter, 
wherein the instructions, in response to ‎execution of the instructions by the computing device, cause the computing device to: 
control a first lane of a communication port of the computing device, at a first time instance, to operate in a first power state selected from a first set of power states for the first lane, wherein the instructions, when the data stored in the buffer falls below a first threshold, cause, the first counter to begin a first count, to control the first power amplifier to operate in the first power state; and
control a second lane of the communication port, at a second time instance, to operate in a second power state selected from a second set of power states for the second lane, wherein the instructions, when the data stored in the buffer falls below a second threshold, cause the second counter to begin a second count, to control the second power amplifier to operate in the second power state, wherein the first power state is different from the second power state,
wherein when the data stored in the buffer falls below a third threshold, the instructions cause the first power controller to operate the first PA to turn off the first lane to preclude data transmission through the first lane, wherein when the data stored in the buffer falls below a fourth threshold, the instructions cause the second power controller to operate the second PA to turn off the second lane to preclude data transmission through the second lane. 

17.  (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein the first lane is to operate in the first power state selected from the first set of power states based on a characteristic of a traffic load at the first time instance for the computing device, in response to ‎execution of the instructions by the computing device
control the first lane to operate in a third power state selected from the first set of power states based on a characteristic of the traffic load for a third time instance different from the first time instance.  
18.  (Currently Amended)  The one or more non-transitory computer-readable media of claim 16, wherein the instructions further ‎causes the computing device, in response to ‎execution of the instructions by the computing device, to:
schedule a total traffic load, into a first traffic load to the first lane at the first time instance and a second traffic load to the second lane at the second time instance, wherein the controller is to control the first lane to operate in the first power state at the first time instance based on a characteristic of the first traffic load, and the controller is to control the second lane to operate in the second power state at the second time instance based on a characteristic of the second traffic load. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOMCHAUDHURI, US 2014/0208138 Al, for its teaching of varying link power modes based on TX/RX buffer levels;
Rotithor et al., US 10,069,711 B2, for its teaching of varing link power level based on bandwidth; and
Jabori et al., US 7,447,824 B2, for its teaching of varying PCI bus width based on detecting power related events;



	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/             Examiner, Art Unit 2187                     

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187